Exhibit CONTACT: Julie Lorigan Senior Vice President, Investor and Media Relations (781) 741-7775 Stacy Berns/Melissa Jaffin – Investor/Media Relations Berns Communications Group (212) 994-4660 or (212) 871-8701 TALBOTS REPORTS THIRD QUARTER 2 Company to Focus on Core Talbots Business and Pursue Sale of J. Jill Brand Hingham, MA, November 6, 2008 – The Talbots, Inc. (NYSE: TLB) today announced third quarter sales for the thirteen weeks ended November 1, 2008. The Company also announced that it will focus on its core Talbots business and is pursuing the sale of its J. Jill brand. Trudy F.
